Citation Nr: 1029605	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  02-06 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Whether the appellant is entitled to accrued benefits in excess 
of the $6,886.75 already awarded.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1940 to October 1945 
and from April 1951 to June 1966.  He died in May 2000.  The 
appellant is the Veteran's adult son and the executor of his 
estate.

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal from an April 2001 rating decision, in which 
the RO denied the appellant's claim of entitlement to certain 
accrued VA benefits.  

In a November 2003 decision, the Board denied the appellant's 
claim.  He appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a May 2006 
Order, the Court vacated the Board's November 2003 decision and 
remanded the matter to the Board for further development.  In 
that decision, the Court determined that the appellant had 
incurred funeral expenses in the amount of $8,386.75 and that he 
was an accrued benefits beneficiary as a matter of law.  As such, 
the Court remanded the claim to the Board to determine "the 
amount of the benefits that have accrued or the amount due" the 
appellant.

In February 2007, the Board remanded the matter to give the 
appellant an opportunity to submit documentation that establishes 
that he bore the medical expenses associated with the Veteran's 
last sickness.  In June 2007, the appellant's former attorney 
submitted copies of billing statements and cancelled checks.  An 
accrued benefit in the amount of $6,886.75 was authorized to the 
appellant in August 2007 based upon his having paid 
funeral/burial expenses (funeral expenses of $8,386.75 less the 
prior VA burial allowance of $1,500 already paid to the 
appellant).

In September 2007, the appellant, through his former attorney, 
argued that he was entitled to an amount above $6,886.75.  In a 
supplemental statement of the case (SSOC) issued later the same 
month, the RO denied entitlement to accrued benefits above 
$6,886.75.  

In a February 2008 decision, the Board found that the evidence 
failed to show that the appellant bore any of the expenses of the 
Veteran's last sickness or burial, other than the burial expenses 
already authorized and reimbursed.  The appellant again appealed 
the Board's decision to the Court.  An October 2009 single-judge 
Memorandum Decision held that the appellant's argument for 
payment of awarded but unpaid special monthly compensation (SMC) 
benefits failed.  But the Court added that the Board had failed 
to explain the basis for its limited assessment of the expenses 
associated with the Veteran's last sickness was supported by the 
record and set aside the Board February 2008 decision, remanding 
for further adjudication.  Judgment was entered in November 2009. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

As a final preliminary matter, the Board notes that, in April 
2010, the appellant indicated that he wished to represent 
himself.


REMAND

In the Memorandum Decision, the Court stated that the appellant's 
arguments that his claim was wrongly characterized as an accrued 
benefits claim and that he was entitled to the SMC benefits 
awarded to the Veteran, his father, but not paid before the 
Veteran's death are not supported by the record or the law.  
Under 38 U.S.C.A. § 5121 (West 2002), full benefits due a Veteran 
but not paid as a result of the Veteran's death may be paid only 
to the spouse, minor children, or dependent parents of the 
Veteran.  Absent such status, accrued benefits may be paid only 
to reimburse the expenses of the Veteran's last sickness and 
burial.  38 U.S.C.A. § 5121(a)(b).  The Court added that the 
appellant does not contend-and nothing in the record supports a 
contention-that he qualifies as an accrued beneficiary under 
section 5121 other than to the extent that he incurred expenses 
of the last sickness and burial of his father.  

The Court stated that the appellant implicitly argues that the 
Board failed to properly assess-or explain its basis for its 
limited assessment of-the expenses associated with the 
appellant's father's last sickness is supported by the record.  
Specifically, the Veteran was awarded SMC for aid and attendance, 
effective April 1, 1997.  As the Board correctly noted, in the 
February 2008 decision, VA's Adjudication Procedure Manual, M21-
1, part IV, paragraph 27.38, states that the last illness, if not 
acute, should be considered to have begun when regular and daily 
attendance of another person was needed.  However, the Board 
failed to make any finding with regard to whether the Veteran 
died from an acute illness and, if so, when that illness began, 
or whether his last illness began in April 1997, the effective 
date of the Veteran's SMC award and when he began needing aid and 
attendance.  Accordingly, the Court found that a remand was 
warranted.  In this regard, the Court noted that the appellant 
reportedly paid monies to a nursing home and for prescriptions in 
2000 for the Veteran's care prior to his death.  

To address the Court's concerns, the matter must be remanded for 
additional development.  First, in order to ascertain whether the 
Veteran died from an acute illness and, if so, when that illness 
began, or whether his last illness began in April 1997, VA must 
obtain copies of the Veteran's terminal hospital records.  The 
certificate of death reflects that the Veteran died of sepsis 
syndrome at the Baylor Medical Center in Dallas, Texas, and that 
no autopsy was performed.  Moreover, the Board notes that, on 
March 20, 2000, the Veteran and the appellant testified in person 
at a Decision Review Officer (DRO) hearing at the RO, indicating 
that the Veteran's last sickness may have been acute and started 
after the DRO hearing ending in his death less than two months 
later.  On remand, the appellant should be asked to sign 
authorizations for the release of these records.  

In addition, the appellant should be given another opportunity to 
submit evidence showing that he paid the alleged medical expenses 
for the Veteran's last sickness out of his own personal funds.

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant identify 
healthcare providers who may have treated 
the Veteran between March 20, 2000 and his 
death on May [redacted], 2000 and ask him to 
provide names, addresses and authorization 
to enable VA to obtain all outstanding 
pertinent records.  Specifically, ask the 
appellant to sign a release for the 
Veteran's terminal hospital records from 
the Baylor Medical Center in Dallas, 
Texas, where the Veteran died.  If any 
records sought are not obtained, notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.  

In addition, request that the appellant 
submit documentation, showing that he paid 
for the medical expenses associated with 
the Veteran's last sickness with his own 
personal funds.  Such documentation may 
include, but is not limited to, canceled 
checks, money orders, bank account records, 
account statements, etc.  The appellant 
should be reminded that he is entitled to 
receive only so much of any accrued 
benefits available as is necessary to 
reimburse him for the medical or burial 
expenses he incurred on the Veteran's 
behalf and paid for using his own personal 
funds, not any of the Veteran's.  

Regarding each loan/line of credit 
referenced by the appellant and his former 
attorney, the appellant should provide a 
copy of a duly executed loan agreement or 
promissory note showing the terms of 
repayment as well as the party financially 
liable for the debt.  The appellant should 
also provide documentation showing the 
current status of each loan/line of credit 
and the source of funding used to make the 
loan payments (i.e., whether the payments 
were made with income from the veteran or 
his estate or from the appellant's own 
personal funds).  All records/responses 
received should be associated with the 
claims file.  

The appellant should be reminded that his 
claim cannot be granted unless he provides 
documentation showing that he actually paid 
out of his own personal funds the expenses 
of the Veteran's last sickness.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the appellant's claim of 
entitlement to accrued benefits in excess 
of the $6,886.75 already awarded.  If any 
benefit sought on appeal remains denied, 
send him an SSOC and give him an 
opportunity to respond to it before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


